Citation Nr: 0908607	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability, status post discectomy, laminectomy, and 
fusion of the lumbar spine.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or for being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to June 
1944.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, in relevant part, denied the Veteran's 
claim for a rating higher than 20 percent for his service-
connected low back disability, as well as his claim for SMC 
based on the need for regular aid and attendance or for being 
housebound.

The Veteran initially requested a hearing before a Veterans 
Law Judge of the Board to provide testimony in support of his 
claims.  In more recent correspondence, however, the Veteran 
withdrew his hearing request and asked, instead, to forward 
his appeal to the Board as soon as possible.  The Board has 
advanced this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is remanding the SMC claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Whereas the Board is 
going ahead and deciding the claim for a higher rating for 
the low back disability.


FINDING OF FACT

The Veteran's low back disability is manifested by forward 
flexion to 40 degrees, pain-free motion in every direction, 
no ankylosis, no significant neurological impairment in 
either lower extremity, and no incapacitating episodes.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the low back disability.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in August 2005 
and March 2006, the Veteran was advised of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Board also notes that the August 2005 letter was issued 
prior to initially adjudicating the Veteran's claim in 
September 2005, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  In 
any event, even since providing the additional, post-
adjudicatory VCAA notice in March 2006, the RO has 
readjudicated the claim in the August 2006 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court has held that a SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the statement of 
the case (SOC) or supplemental SOC (SSOC).  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with the Vazquez-Flores 
decision.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that this type of 
notice error is presumed prejudicial and that it is incumbent 
upon VA, not the Veteran, to show why the error is 
nonprejudicial, i.e., harmless.  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores, 22 Vet. App. at 40 ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit cannot be 
awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 40.

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's low back disability were provided to him in 
the September 2005 rating decision on appeal as well as in 
the SOC issued in February 2006.  A reasonable person could 
be expected to read and understand these criteria, and that 
evidence showing his low back disability meets the 
requirements for a higher rating is needed for an increase to 
be granted.  The Veteran also is represented by an accredited 
Veteran's service organization, Disabled American Veterans, 
which presumably is aware of the requirements for obtaining a 
higher rating for the low back disability and the particular 
nuances involved in VA's adjudicatory process.

So if there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  That is to say, if there was any 
deficiency in the notice to the Veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.

In addition, VA has fulfilled its duty to assist by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all medical records the Veteran and 
his representative have cited as relevant to his claim.  This 
includes recent VA and private treatment records.  The 
Veteran was also afforded two VA examinations in September 
2005 and July 2006 to determine the nature and severity of 
his service-connected low back disability, which appear 
adequate for rating purposes.  38 C.F.R. § 4.2; see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board has considered the argument advanced by the 
Veteran's representative that the VA examinations are 
inadequate for rating purposes, because the examiners failed 
to review the claims file.  According to an opinion of VA's 
Office of General Counsel, VA examiners are not required to 
review the claims file in each case in which the VA conducts 
an examination for compensation purposes.  See VAOPGCPREC 20-
95 (July 14, 1995).  Although 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history, this 
provision does not identify any particular source for that 
history.  For example, section 4.1 does not require that the 
history be obtained from the examiner's review of prior 
medical records as opposed to the oral report of the Veteran 
examined or summaries provided by the rating board requesting 
the examination.  Id.  Since both examination reports 
indicate that the examiners were familiar with the Veteran's 
history, they fully comply with 38 C.F.R. § 4.1 and are 
adequate for rating purposes.  Indeed, as the Court recently 
explained in Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008), claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for medical opinions.  Rather, the Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

Accordingly, the Board finds that no further notification or 
assistance is necessary to meet the requirements of the VCAA 
or the Court.

II.  Whether the Veteran is Entitled to a 
Higher Rating for his Low Back Disability, 
Status Post Discectomy, Laminectomy, and 
Fusion of the Lumbar Spine

In February 1945, the Veteran had a laminectomy with removal 
of a disc as a result of a ruptured intervertebral disc at 
L4-5 on the left.  Consequently, in an October 1985 rating 
decision, the RO granted service connection for status post 
discectomy, laminectomy, and fusion of the lumbar vertebra 
for residuals of a ruptured intervertebral disc.  This 
disability was eventually assigned a 20 percent disability 
rating.  In January 2005, the Veteran filed a claim for 
increased compensation benefits, requesting a higher rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back disability has been 
rated under Diagnostic Code (DC) 5243, which addresses 
intervertebral disc syndrome.  Intervertebral disc syndrome 
(IVDS, preoperatively or postoperatively) is rated based on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings for chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 20 percent rating is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent rating is assigned with incapacitating episodes of 
having a total duration of at least six weeks during the past 
12 months.  Id.

Note (2):  When rating on the basis of chronic 
manifestations, rate orthopedic disabilities using rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Rate neurologic disabilities separately using 
rating criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the rating criteria are controlling regardless of 
whether there are symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  For a disability 
rating higher than 20 percent, these criteria provide a 40 
percent rating if forward flexion of the thoracolumbar spine 
is 30 degrees or less, or if there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for a rating higher than 20 percent for 
his low back disability.  Initially, the Veteran has not 
claimed he has incapacitating episodes as contemplated by DC 
5243.  To the contrary, at his September 2005 VA examination, 
the Veteran expressly denied experiencing incapacitating 
episodes during the immediately preceding twelve months.  
At his July 2006 VA examination, the Veteran reported 
experiencing flare-ups of low back pain but did not describe 
any incapacitating episodes - certainly not, as the DC 5243 
definition requires, involving doctor-prescribed bed rest.  
Thus, a disability rating under the criteria which address 
incapacitating episodes is not appropriate in this case.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).

As for consideration of the general formula for rating low 
back disorders, the Veteran's forward flexion of his 
thoracolumbar spine has not been shown to be limited to 30 
degrees or less, as required for a higher rating for 40 
percent.  Indeed, his thoracolumbar spine demonstrated 
flexion to 40 degrees during his two VA examinations in 
September 2005 and July 2006.  These findings clearly show 
that his thoracolumbar spine has flexion greater than 30 
degrees.  In addition, both examination reports show that his 
thoracolumbar spine demonstrated motion in every direction 
(not only forward flexion, but also backward extension, and 
left and right lateral flexion and rotation), thereby 
precluding a finding of ankylosis.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, 
surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  See, too, Note (5) 
in DCs 5235-5242 indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine, or entire spine (cervical, 
thoracic, and lumbar segments combined), is fixed in flexion 
or extension....  Clearly, this is not the situation here.

In addition, the Board finds no basis for awarding a separate 
rating for neurological symptoms of either lower extremity 
associated with the service-connected low back disability, 
because neither VA examination report shows any significant 
neurological findings in either lower extremity.  The 
September 2005 VA examination report notes that both lower 
extremities have normal sensation, full motor strength of 
5/5, and normal reflexes of 2+ throughout.  The July 2006 
VA examination report also notes that both lower extremities 
have full motor strength, no sensory deficits, and no 
findings on straight leg raising.  Thus, there is a lack of 
objective neurological findings to warrant a separate rating 
for neurological symptoms, such as under DC 8520 concerning 
complete or incomplete paralysis of the sciatic nerve.



As well, the Board finds that a disability rating higher than 
20 percent is not warranted based on functional loss due to 
pain/painful motion, weakness, premature/excess fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The 
Board has considered the Veteran's complaints of low back 
pain, and the fact that he is confined to a wheelchair.  But 
the VA examiners have attributed the Veteran's wheelchair-
bound status to his severe Parkinson's disease and 
Alzheimer's disease, rather than to his low back disability.  
The examiners also found that motion of the thoracolumbar 
spine was not additionally limited by such factors as pain, 
weakness, or lack of endurance.  Indeed, the VA examiner in 
July 2006 found that all of the Veteran's movements were pain 
free.  As such, there is simply no basis to assign a 
disability rating higher than 20 percent based on these 
factors.  Id.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a rating higher than 
20 percent for the Veteran's low back disability.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

The Board also finds in conclusion that the schedular rating 
of 20 percent is not inadequate, such that the claim should 
be referred to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  In other words, there is no evidence that the 
Veteran's low back disability has caused marked interference 
with employment - meaning above and beyond that contemplated 
by his 20 percent schedular rating, or that it has required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  Instead, the record shows the Veteran stopped 
working in 1996 due to his heart disease, and is currently 
disabled due to his Parkinson's disease and Alzheimer's 
disease.  Moreover, most of the evaluation and treatment for 
his low back disability has been on an outpatient basis, not 
as an inpatient, certainly not frequently.  


According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  And as the Court also 
explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the low 
back disability is denied.  


REMAND

The Veteran is seeking SMC based on the need for regular aid 
and attendance and/or housebound status.  The Board, however, 
finds that additional evidentiary development and 
adjudication of an inextricably intertwined issue is required 
before it can adjudicate the SMC claim.

Compensation at the aid and attendance rate is payable when 
the Veteran, due to service-connected disabilities, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  Determinations as to the need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person:  inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the Veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from 
hazards or dangers incident to his daily environment.  
See 38 C.F.R. § 3.352(a) (2008).

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A. § 1114(s), the evidence must show that a 
Veteran has a single 
service-connected disability evaluated as 100-percent 
disabling and an additional service-connected disability, or 
disabilities evaluated as 60 percent or more disabling that 
is separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or the Veteran has a single 
service-connected disability evaluated as 100-percent 
disabling and due solely to service-connected disability or 
disabilities, the Veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i) (2008).

In the present case, the Veteran has been awarded service 
connection for his low back disability, rated as 20-percent 
disabling, and for residuals of poliomyelitis, rate at the 
noncompensable (zero percent) level.  It also appears that he 
has recently raised a new claim of entitlement to service 
connection for loss of vision in both eyes.  However, the RO 
has yet to adjudicate this additional claim, the outcome of 
which may in turn impact his claim for SMC.  In other words, 
the claim for service connection for loss of vision is 
inextricably intertwined with the claim for SMC currently 
before the Board.  Thus, the claim for SMC based on the need 
for regular aid and attendance or for being housebound must 
be deferred pending resolution of the claim for service 
connection for loss of vision.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991) and Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (holding that two claims are inextricably 
intertwined if one claim could have significant impact on the 
other).  And in these instances, the claims should be 
considered concurrently to avoid piecemeal adjudication of 
claims with common parameters.

The Board also finds that the Veteran should be afforded a VA 
compensation examination to determine whether he is entitled 
to SMC based on the need for regular aid and attendance or 
for being housebound.  While the Veteran recently had VA 
examinations to determine the severity of his low back 
disability, none of those examinations discussed the criteria 
necessary for establishing housebound status or the need for 
the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a).  Moreover, neither examination addressed the 
Veteran's service-connected residuals of poliomyelitis, since 
the assigned noncompensable rating has not been challenged by 
the Veteran.  As such, the Board concludes the Veteran should 
be afforded another VA examination to determine the effect of 
his service-connected disabilities on any need he may have 
for the regular aid and attendance of another person, as well 
as any housebound limitation that he may exhibit.

Accordingly, the SMC claim is REMANDED for the following 
additional development and consideration:

1.  Upon completing all necessary 
development, adjudicate the Veteran's 
inextricably intertwined claim for service 
connection for loss of vision in both eyes.

2.  Also schedule the Veteran for a VA 
examination to determine whether he is 
entitled to SMC based on the need for 
regular aid and attendance or for being 
housebound.  Request that the examiner 
provide a complete evaluation of the 
effects of the Veteran's 
service-connected disabilities in order 
that the Board may determine whether he is 
so helpless that regular aid and attendance 
is required.  His current service-connected 
disabilities are:  (i) status post 
discectomy, laminectomy, and fusion of the 
lumbar spine and (ii) residuals of 
poliomyelitis.  (The claim for service 
connection for 


loss of vision is also pending, which, 
depending on the outcome, may or may not be 
added to this list as service connected.)

Request that the examiner's assessment 
include, but not be limited to, an 
evaluation of such conditions as:  (i) 
inability of the Veteran to dress or 
undress himself or to keep himself 
ordinarily clean and presentable; (ii) 
frequent need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid; (iii) inability 
of the Veteran to feed himself through loss 
of coordination of upper extremities or 
through extreme weakness; (iv) inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  

Also request that the examiner comment on 
whether the Veteran is substantially 
confined to his dwelling or immediate 
premises, i.e., housebound, due to the 
severity of his service-connected 
disabilities, and whether it is reasonably 
certain these disabilities and resultant 
confinement will continue throughout his 
lifetime.  38 C.F.R. § 3.352 (f).

The examiner must discuss the rationale of 
his/her responses to these important 
questions.



3.  Then readjudicate the claim for SMC in 
light of the additional evidence.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate review of 
this remaining claim (and the claim for SC 
for loss of vision, if also denied and 
separately appealed).

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


